Case 2:19-cv-00616-JRS-MJD Document 51 Filed 04/18/21 Page 1 of 8 PageID #: 292




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 ROBERT K. DECKER,                                       )
                                                         )
                                Plaintiff,               )
                                                         )
                           v.                            )         No. 2:19-cv-00616-JRS-MJD
                                                         )
 J. BRADLEY,                                             )
                                                         )
                                Defendant.               )

                          ORDER GRANTING MOTION TO DISMISS

         Plaintiff Robert K. Decker, an inmate of the Federal Bureau of Prisons (BOP) at Terre

 Haute Federal Correctional Institution, brought this action against the defendant J. Bradley

 alleging constitutional violations resulting from Bradley imposing an expired suspended

 disciplinary sanction against him. Decker alleges this was done in retaliation for Decker's filing of

 numerous grievances and disciplinary appeals and violated his due process rights. Decker seeks

 damages pursuant to Bivens v. Six Unknown Narcotics Agents, 403 U.S. 388 (1971). Defendant

 Bradley filed a motion to dismiss Decker's claim under Federal Rule of Civil Procedure 12(b)(6).

 Dkt. 44. Decker responded, and Bradley replied. Dkt. 49; dkt. 50. The motion is now ripe for

 review. For the reasons discussed in this Order, defendant Bradley's motion to dismiss, dkt. [44],

 is granted.

                                                    I.
                                             Legal Standard

         To survive a motion to dismiss, a complaint need only "contain sufficient factual matter,

 accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)). In reviewing the

 sufficiency of a complaint, the Court must accept all well-pled facts as true and draw all
Case 2:19-cv-00616-JRS-MJD Document 51 Filed 04/18/21 Page 2 of 8 PageID #: 293




 permissible inferences in the plaintiff's favor. See Tucker v. City of Chicago, 907 F.3d 487, 491

 (7th Cir. 2018).

                                                   II.
                                           Retaliation Claim

         Defendant Bradley argues that Decker's First Amendment retaliation claim presents a new

 Bivens context, and "special factors" counsel against expanding Bivens to that claim, relying on

 Ziglar v. Abbasi, 137 S. Ct. 1843 (2017). Congress has provided that "district courts shall have

 original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

 States." 28 U.S.C. § 1331. But jurisdiction does not necessarily create the authority to award

 damages. Schweiker v. Chilicky, 487 U.S. 412, 414 (1988). Although Congress has authorized

 district courts to award damages against state officials who violate the Constitution while acting

 under color of state law, see 42 U.S.C. § 1983, Congress has not provided an analogous authority

 to award damages against federal officials who violate the Constitution while acting under color

 of federal law. See Abbasi, 137 S. Ct. at 1854.

         The Supreme Court held in Bivens that district courts have the implied authority to award

 damages against federal officials for unreasonable searches and seizures in violation of the Fourth

 Amendment. 403 U.S. at 397. In Davis v. Passman, the Court extended this implied authority to

 actions alleging gender discrimination in federal employment in violation of the Fifth Amendment.

 442 U.S. 228, 249 (1979). And in Carlson v. Green, the Court again extended this implied authority

 to actions alleging deliberate indifference to a prisoner's serious medical needs in violation of the

 Eighth Amendment. 446 U.S. 14, 24 (1980).

         In Abbasi, the Supreme Court noted that those "three cases—Bivens, Davis, and Carlson—

 represent the only instances in which the Court has approved of an implied damages remedy under

 the Constitution itself." 137 S. Ct. 1843 at 1855. And in the forty years since Carlson, the Court

                                                     2
Case 2:19-cv-00616-JRS-MJD Document 51 Filed 04/18/21 Page 3 of 8 PageID #: 294




 has declined to create any new contexts for Bivens claims. Id. at 1857 (listing cases); see also

 Hernandez v. Mesa, 140 S. Ct. 735 (2020) (no implied damages remedy in action against border

 patrol agent for cross-border shooting). In each of these cases, the Court reasoned there were

 "special factors counselling hesitation" about creating a new Bivens context and that alternative

 remedies were available to address the category of injury alleged by the plaintiffs. Abbasi, 137 S.

 Ct. at 1853–54. Expanding Bivens to a new context is now a "disfavored judicial activity." Id. at

 1857.

         The Supreme Court has never recognized a Bivens remedy for First Amendment claims.

 See Wood v. Moss, 572 U.S. 744, 757 (2014) (acknowledging that the Supreme Court has never

 recognized an implied damages remedy under the First Amendment); Reichle v. Howards, 566

 U.S. 658, n.4 (2012) ("We have never held that Bivens extends to First Amendment claims."). And

 Decker's First Amendment retaliation claim "[differs] in a meaningful way from previous Bivens

 cases decided by [the Supreme Court]." Abbasi, 137 S. Ct. at 1864. Accordingly, Decker's First

 Amendment retaliation claims present a new Bivens context. See Bistrian v. Levi, 912 F.3d 79, 95

 (3d Cir. 2018) (recognizing that pretrial detainee's First Amendment retaliation claim presented

 new context); Johnson v. Burden, 781 Fed. App'x 833 (11th Cir. 2019) (recognizing that BOP

 employee's First Amendment retaliation claim presented new Bivens context and remanding to

 district court to conduct special factors analysis in light of Abbasi).

         While the Supreme Court has not created a definitive list of "special factors counselling

 hesitation," separation-of-powers principles are "central to the analysis." Abbasi 137 S. Ct. at 1857.

 "The question is 'who should decide' whether to provide a damages remedy, Congress or the

 courts?" Id. A Bivens remedy should not be inferred if "there are sound reasons to think Congress

 might doubt the efficacy or necessity of a damages remedy as part of the system for enforcing the



                                                    3
Case 2:19-cv-00616-JRS-MJD Document 51 Filed 04/18/21 Page 4 of 8 PageID #: 295




 law and correcting a wrong." Id. at 1858. Amongst the considerations is whether there are

 alternative remedies available to the plaintiff, because that existing remedy "alone may limit the

 power of the Judiciary to infer a new Bivens cause of action." Id. In other words, "when alternative

 methods or relief are available, a Bivens remedy usually is not." Abbasi, 137 S. Ct. at 1863

 (citations omitted).

        Decker has alternative remedies available to him. The BOP's administrative remedy

 procedure is an alternative process that "provides yet another means through which allegedly

 unconstitutional actions and policies can be brought to the attention of the BOP and prevented

 from recurring." Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 74 (2001); see also Goree v. Serio,

 735 Fed. App'x 894, 895 (7th Cir. 2018) (unpublished) (recognizing BOP administrative remedies

 as an alternative remedy); Mack v. Yost, 968 F.3d 311, 321 (3d Cir. 2020) (finding that the BOP

 administrative remedy process and availability of injunctive relief provided alternative remedy

 processes counseling against expansion of Bivens to First Amendment retaliation claims).

        Also, "legislative action suggesting that Congress does not want a damages remedy is itself

 a factor counseling hesitation." Abbasi, 137 S. Ct. at 1865. In passing the Prison Litigation Reform

 Act of 1995 (PLRA), Congress "placed a series of controls on prisoner suits . . . designed to prevent

 sportive filings in federal court." Skinner v. Switzer, 562 U.S. 521, 535–36 (2011). Congress did

 so with the intent to "reduce the quantity of inmate suits." Jones v. Bock, 549 U.S. 199, 223 (2007).

 Significantly, the PLRA does not provide for a standalone damages remedy against individuals,

 suggesting that "Congress chose not to extend the Carlson damages remedy to cases involving

 other types of prisoner mistreatment." Abbasi, 137 S. Ct. at 1865.

        Whether Bivens extends to First Amendment retaliation claims remains unsettled in the




                                                  4
Case 2:19-cv-00616-JRS-MJD Document 51 Filed 04/18/21 Page 5 of 8 PageID #: 296




 Seventh Circuit. 1 Haas v. Noordeloos, 792 Fed. App'x 405, 406 (7th Cir. Feb. 6, 2020). Other

 circuits have declined to extend Bivens to First Amendment retaliation claims in cases involving

 federal prisoners. Earle v. Shreves, --- F. 3d ---, 2021 WL 896399 at *4 (4th Cir. Mar. 10, 2021)

 ("Given the ease with which an inmate could manufacture a claim of retaliatory detention, allowing

 a Bivens action for such claims could lead to an intolerable level of judicial intrusion into an issue

 best left to correctional experts."); Bistrian, 912 F.3d at 96 (noting that retaliation claims are easily

 fabricated and permitting them to proceed would result in unwarranted judicial interference with

 prison administrative decisions). Their reasoning is persuasive. Generally, courts should decline

 to interfere with "the problems that arise in the day-to-day operation of a corrections facility." Bell

 v. Wolfish, 441 U.S. 520, 547 (1979). Consistent with previous decisions from this Court, 2 the

 Court finds that special factors counsel against applying Bivens to First Amendment retaliation

 claims.




 1
   The Court notes that in Smadi v. True, 783 F. App'x 633 (7th Cir. 2019), the Seventh Circuit
 remanded with instructions to the district court to recruit counsel for the plaintiff to develop a full
 record on whether a Bivens-style damages remedy is available for alleged violations of a federal
 prisoner's First Amendment rights after Ziglar v. Abbasi, 137 S. Ct. 1843 (2017). The Court did
 not recruit counsel for Decker in this case. There are numerous retaliation cases brought by federal
 inmates pending in this district and it would not be an efficient use of limited pro bono counsel to
 appoint counsel in each case. The Court recruited counsel in Fulks v. Watson, No. 2:19-cv-00501-
 JPH-MJD, 2021 WL 1225922 (S.D. Ind. March 31, 2021), to brief this question before determining
 that First Amendment retaliation claims are a new context and that special factors dictate against
 application of a Bivens-style remedy.
 2
   See, e.g., Fulks v. Watson, No. 2:19-cv-00501-JPH-MJD, 2021 WL 1225922 (S.D. Ind. March
 31, 2021); Kadamovas v. Siereveld, No. 2:18-cv-00490-JRS-MJD, 2019 WL 2869674, at *1-2
 (S.D. Ind. July 3, 2019); Early v. Shepherd, No. 2:16-cv-00085-JMS-MJD, 2018 WL 4539230, at
 *13–16 (S.D. Ind. Sept. 21, 2018); Harris v. Dunbar, 2:17-cv-00536-WTL-DLP, 2018 WL
 3574736, at *2-4 (S.D. Ind. July 25, 2018); Albrechtsen v. Parsons, 1:17-cv-01665-JMS-TAB,
 2018 WL 2100361, at *3-5 (S.D. Ind. May 7, 2018); Muhammad v. Gehrke, 2:15-cv-00334-WTL-
 MJD, 2018 WL 1334936, at *3-4 (S.D. Ind. Mar. 15, 2018).
                                                    5
Case 2:19-cv-00616-JRS-MJD Document 51 Filed 04/18/21 Page 6 of 8 PageID #: 297




                                                III.
                                         Due Process Claim

         Defendant Bradley next argues that Decker's due process claim is barred by collateral

 estoppel because he has already litigated it before the Seventh Circuit Court of Appeals in the

 context of a previous habeas petition. See Scherer v. Balkema, 840 F.2d 437, 442-43 (7th Cir.

 1988) (barring plaintiff from pursuing certain Bivens allegations on collateral estoppel grounds

 where he had unsuccessfully litigated those same issues through appeals of his criminal

 convictions). Decker's due process claim in this case is based on his allegation that defendant

 Bradley imposed an expired suspended disciplinary sanction at a September 2017 disciplinary

 hearing. Decker challenged that sanction in a federal habeas petition in Decker v. Krueger, 2:18-

 cv-00198-JRS-DLP. His due process claim in that petition was denied by this Court and the

 Seventh Circuit affirmed. Decker v. Bell, 772 F. App'x 339, 341 (7th Cir. 2019).

         Collateral estoppel, or issue preclusion, has four elements:

         (1) the issue sought to be precluded is the same as an issue in the prior litigation;
         (2) the issue must have been actually litigated in the prior litigation; (3) the
         determination of the issue must have been essential to the final judgment; and (4)
         the party against whom estoppel is invoked must have been fully represented in the
         prior action.

 Adams v. City of Indianapolis, 742 F.3d 720, 736 (7th Cir. 2014) (citation omitted). Decker's due

 process claim regarding defendant Bradley's execution of the suspended 60 days in disciplinary

 segregation sanctions satisfies each of those elements. Thus, Decker's due process claim is barred

 in this suit.

         Furthermore, defendant Bradley argues that Decker's allegations fail to state a claim for

 which relief can be granted. To allege a violation of the right to due process, a plaintiff must allege

 that he has been deprived of a constitutionally protected liberty interest. Brown v. Scott, 720 F.

 App'x 296, 298 (7th Cir. 2017) (citation omitted). "In Sandin v. Conner, 515 U.S. 472 (1995), the

                                                   6
Case 2:19-cv-00616-JRS-MJD Document 51 Filed 04/18/21 Page 7 of 8 PageID #: 298




 Court explained that the Fourteenth Amendment provides to inmates a liberty interest in avoiding

 transfer to more restrictive prison conditions if those conditions result in an atypical and significant

 hardship when compared to the ordinary incidents of prison life." Townsend v. Cooper, 759 F.3d

 678, 685 (7th Cir. 2014) (citations and quotation marks omitted). "In assessing whether

 disciplinary segregation amounts to a constitutional violation, this court looks to the combined

 import of the duration of the segregative confinement and the conditions endured. " Hardaway v.

 Meyerhoff, 734 F.3d 740, 743 (7th Cir. 2013) (emphasis in original) (citation and quotation marks

 omitted). "Although relatively short terms of segregation rarely give rise to a prisoner 's liberty

 interest, at least in the absence of exceptionally harsh conditions, such an interest may arise from

 a long term of confinement combined with atypical and significant hardships." Id.; see Kervin v.

 Barnes, 787 F.3d 833, 837 (7th Cir. 2015) (noting that a "considerably shorter period of

 segregation [than six months] may, depending on the conditions of confinement and on any

 additional punishments, establish a [due process] violation").

         Here, the plaintiff alleges that he was in disciplinary segregation for 60 days and that the

 conditions were harsh in comparison to those in general population. He alleges he was denied

 access to television, radio, outside visits, outside recreation, commissary, and more. Although

 Decker's complaint alleged he was denied outdoor recreation, his response to the motion to dismiss

 clarifies that he had access to the recreation yard, but was discouraged from taking advantage of it

 because prison officials would search his cell and confiscate or destroy property while he was

 gone. Dkt. 49 at 4-5.

         The Seventh Circuit has held that even six months in disciplinary segregation is insufficient

 to state a constitutional claim. Hardaway v. Meyerhoff, 734 F.3d 740, 743-44 (7th Cir. 2013); see

 also Singh v. Gegare, 651 F. App'x 551, 555 (7th Cir. 2016) (105 days in "punitive segregation"



                                                    7
Case 2:19-cv-00616-JRS-MJD Document 51 Filed 04/18/21 Page 8 of 8 PageID #: 299




 did not state a constitutional claim). The record reflects that the conditions of segregation at issue

 here are similar to those in Hardaway and Singh, and Decker was exposed to them for a much

 shorter period of time. His allegations do not show that the combined duration and conditions

 implicate a liberty interest. Thus, his claim must be dismissed for failure to state a claim upon

 which relief can be granted.

                                           IV. Conclusion

        For the foregoing reasons, the defendants' motion to dismiss for failure to state a claim,

 dkt. [44], is granted. Decker's First Amendment retaliation claim is dismissed for failure to state

 a claim in light of Ziglar v. Abbasi. His due process claim is dismissed because it is barred by

 collateral estoppel and because he has failed to state a claim.

        Final judgment in accordance with this Order shall now issue.

        IT IS SO ORDERED.


 Date: 4/18/2021




 Distribution:

 ROBERT K. DECKER
 51719-074
 TERRE HAUTE - FCI
 TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov



                                                   8
